DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed 06/18/2020 is acknowledged. Claims 1-13 are cancelled. Claims 14-37 are pending and currently under examination.
Claim Objections
Claims 15, 20, 28, 33 and 37 are objected to because of the following informalities:  
In claims 20 and 33 “the one of the first and second holding members” should read “the at least one of the first and second holding members”
In claims 15 and 28 “the ligating band” in line 1 should read “the first ligation band” for consistency
Claim 37, line 2 should read “the first opening. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“holding members configured so that first ligation band is extendable” in claim 14  and “holding member” in claim 27
“interfering member” in claims 20 and 33. 
“rotation mechanism for rotating” in claims 21 and 34. 
“release actuator” in claim 26. 
For examination purposes, “holding member” has been interpreted as “holding rings”, “open-ended protrusions” and any structural equivalents thereof based on the Specification (see [0037]). For examination purposes, “interfering member” has been interpreted as a protrusion and any structural equivalents thereof based on the Specification (see [0046]). For examination purposes, “rotation mechanism” has been interpreted as “any mechanical linkage configured to translate the motion of the trigger into rotational motion” which may be “gear- or pulley-based” and any structural equivalents thereof based on the Specification (see [0035]). For examination purposes, “release actuator” has been interpreted as “an external button or trigger” and any structural equivalents thereof based on the Specification (see [0038]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20, 21, 25-26, and 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19, 25-26, 28, and 32 recite the limitation “a ligation band coupled thereto” when claims 14 and 27 introduce “a first ligation band coupled to the first and second holding members”. It is unclear if “a ligation band coupled thereto” in claims 19, 25-26, and 32 is the first ligation band of claims 14 and 27 or an additional ligation band. For examination purposes, “a ligation band coupled thereto” has been interpreted as “the first ligation band”. Claim 20 is similarly rejected by virtue of its dependency from claim 19. Claim 33 is similarly rejected by virtue of its dependency from claim 32.
Regarding claims 21 and 34, it is unclear how actuating a “rotation mechanism for rotating the distal head” will cause rotation of “the housing relative to the head”. Specifically, the connection between the rotation mechanism and the housing is unclear. For examination purposes, the limitations of claim 21 have been interpreted as “The device of claim 14, further comprising: a rotation mechanism for rotating the distal head relative to the housing; and an actuator that remains accessible to a user, the actuator coupled to the rotation mechanism so that operation of the actuator rotates the head relative to the housing” based on the specification (see [0035]).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15, 21-22 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins et al. (US 20180317923).
Regarding claim 14, Robbins discloses a device (100, see Fig. 1-3), comprising: a housing (201) having a first opening (202) for receiving tissue therein (tissue is received within openings 202, see [0027]); a distal head (213) disposed at least partly within the housing and configured to rotate about a longitudinal axis of the distal head (the distal head 213 is within the housing 201 and configured to rotate, see [0029]); and a first holding member (pistons 204, see Fig. 2, which meet the limitation of a holding member as interpreted under 35 U.S.C. 112(f) since they are open ended protrusions) coupled to the housing and a second holding member (connecting rods 208, see Fig. 3 which meet the limitation of a holding member as interpreted under 35 U.S.C. 112(f) since they are protrusions - they protrude from the hinges 207, 214) coupled to the distal head (the connecting rods 208 are coupled to the head 213 by hinges 214, see Fig. 3), the first and second holding members configured so that a first ligation band (203) is extendable in response to rotation of the distal head (rotation of the head 213 causes the bands 203 to extend toward (i.e., reach toward) tissue that is drawn into openings 202 and disengage with pistons 204, see [0029]), the first ligation band being coupled to the first and second holding members (the ligation band 203 is coupled to the piston 204 and the connecting rod 208 via the piston 204, see Fig. 2-3).
Regarding claim 15, Robbins discloses the device of claim 14, wherein the ligating band is positioned and oriented relative to the first opening to permit tissue drawn into the first opening to pass through an opening of the first ligation band as the first ligation band is extended (ligation band 203 is oriented relative to the first opening 202 for permitting tissue drawn into the opening 202 to pass through an opening of the ligation band 203, see Fig. 3).
Regarding claim 21, Robbins discloses the device of claim 14, further comprising: a rotation mechanism (rotation member as interpreted under 35 U.S.C. 112(f) is any mechanical linkage configured to translate the motion of the trigger into rotational motion) for rotating the distal head relative to the housing (while Robbins does not specify a rotation mechanism, Robbins discloses that rotation of the head 213 is actuated by trigger 140, which means a mechanical linkage for translating motion of the trigger into rotational motion is inherently disclosed, see [0029]); and an actuator (140, see Fig. 1) that remains accessible to a user (the trigger 140 may be actuated by the practitioner, see [0029]), the actuator coupled to the rotation mechanism so that operation of the actuator rotates the head relative to the housing (rotation of the head 213 can be actuated by the trigger 140 so it is understood that the actuator is coupled to a mechanism for providing rotation, see [0029]).
Regarding claim 22, Robbins discloses the device of claim 14, further comprising: a vacuum port (206, see Fig. 2) extending from a proximal end of the housing configured for attachment to a vacuum source (a vacuum source may be a plunger or other means for creating a vacuum, see [0027]), wherein external actuation of the vacuum source induces a vacuum at the distal head for drawing the tissue into the first opening (actuation of the vacuum source causes suction which draws tissue into the opening 202, see [0027]).
Regarding claim 25, Robbins discloses the device of claim 14, wherein at least one of the first and second holding members is structured to move out of engagement of a ligation band coupled thereto when the distal head is rotated by a predetermined amount to release from the device a ligation band coupled thereto (the first holding member, piston 204, is structured to move out of engagement when the head 213 is rotated, see [0029]).
Regarding claim 26, Robbins discloses the device of claim 14, wherein at least one of the first and second holding members is structured to move out of engagement with a ligation band coupled thereto when a corresponding ligation band release actuator (trigger 140, see Fig. 1, meets the limitation of a release actuator as interpreted under 35 U.S.C. 112(f) since it is an external button or trigger) is actuated to release from the device a ligation band coupled thereto from the device (the first holding member, piston 204, is structured to move out of engagement when the head 213 is rotated responsive to actuation of trigger 140, see [0029]).
Allowable Subject Matter
Claims 16-20 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 27 and 35-37 are allowed.
Claims 28-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, the closest prior art of record, Robbins, discloses the device of claim 15, wherein the housing has a second opening (the housing 201 has multiple openings 202, see [0027] and Fig. 2-3) and a third holding member (there are multiple pistons 204, see Fig. 3) coupled to the housing adjacent to the second opening and a fourth holding member (there are multiple connecting rods 208, see Fig. 3) coupled to the head, the third and fourth holding members configured so that rotating the distal head extends a second ligation band coupled to the third and fourth holding members to permit tissue drawn into the second opening to pass through an opening of the second ligation band (rotation of the head 213 causes the bands 203 to extend toward (i.e., reach toward) tissue that is drawn into opening 202 and disengage with pistons 204, see [0029]). Robbins fails to teach that the ligation band stretches in response to rotation of the distal head member.
Regarding claim 17 and 18, the prior art of record fails to teach alone or in combination the device of claim 16.
Regarding claim 19, the closest prior art of record, Robbins, discloses the device of claim 14. Robbins fails to teach wherein at least one of the first and second holding members is structured to break when the distal head is rotated by a predetermined amount to release from the device a ligation band coupled thereto. 
Regarding claim 20, the prior art of record fails to teach alone or in combination the device of claim 19.
Regarding claim 23, the closes prior art of record, Robbins, discloses the device of claim 14, wherein a first recessed portion (210, see Fig. 2) is defined by the housing (201). Robbins fails to teach wherein the distal head defines a first recessed portion sized to receive a portion of the tissue prior to rotating the distal head and a first pathway portion adjacent to the first recessed portion sized to receive a greater portion of the tissue after rotating the distal head.
Regarding claim 24, the prior art of record fails to teach alone or in combination the device of claim 23.
Regarding claim 27, the closes prior art of record, Robbins, discloses a method, comprising: receiving tissue through a first opening in a housing of a device (tissue is receiving within opening 202 of housing 201 if a device 100, see Fig. 1-2 and [0027]), the device having a distal head (213, see Fig. 3) disposed at least partly within the housing and configured to rotate about a longitudinal axis of the distal head (head 213 is disposed within housing 201 and configured to rotate, see [0029] and Fig. 3), a first holding member (204) coupled to the housing and a second holding member (208) coupled to the distal head (connecting rod 208 is coupled to the housing by hinge 214, see Fig. 3); and rotating the distal head so that a first ligation band coupled to the first and second holding members is extended (rotation of the head 213 causes the bands 203 to extend toward (i.e., reach toward) tissue that is drawn into opening 202 and disengage with pistons 204, see [0029]). Robbins fails to teach rotating the distal head so that a first ligation band coupled to the first and second holding members is stretched.
Regarding claim 28-37, the prior art of record fails to teach alone or in combination the method of claim 27.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771